Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 03/25/20 via a preliminary amendment, which is acknowledged by the examiner.
Claims 1-15, 17, 20-22 & 27 are pending.
Claims 16, 18-19, 23-26 & 28 are canceled.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 03/25/20 & 06/08/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
7.	The drawings filed on 03/25/20 are accepted by the examiner.

Specification
8.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to: “APPARATUS AND METHOD TO PROVIDE A MECHANISM FOR REDIRECTING IDLE OR INACTIVE WIRELESS DEVICES TO DIFFERENT FREQUENCIES IN RESPONSE TO INTERFERENCE DETECTION”
Appropriate Correction is required.


Claims Objections
9.	Claims 20 & 22-23 are objected to because of the following informalities:
10.	Claim 20, recites, “A synchronization apparatus, comprising a processor and a memory for storing executable instructions that when executed by the processor cause the processor to perform the method of claim 11”. It’s recommended to change it to, “A synchronization apparatus, comprising: a processor and a memory for storing executable instructions that when executed by the processor cause the processor to perform  the steps of:
receiving, by an user plane (UP) entity, a request for a synchronisation operation sent by a control plane (CP) entity, wherein the request carries configuration information about content to be counted, an object and a reporting policy for the synchronisation operation; wherein the synchronisation operation comprises at least one of: a working status synchronisation operation or a resource status synchronisation operation; and determining, by the UP entity, acceptance or rejection of the request and the configuration information in the request and sending a response to the synchronisation operation to the CP entity, wherein the response carries feedback information about accepting or rejecting the request, and in response to determining that the request is accepted, the response further carries feedback information about accepting all or part of the configuration information carried in the request”
11.	Claim 22, recites, “a non-transitory computer-readable storage medium, which is configured to store computer-executable instructions, wherein the computer-executable instructions are used for executing the synchronisation method of claim 1”.
It’s recommended to change it to, “a non-transitory computer-readable storage medium, which is configured to store computer-executable instructions, wherein the computer-executable instructions are used for executing the synchronisation perform the steps of: determining, content to be counted, an object and a reporting policy for performing a synchronisation operation, wherein the synchronisation operation comprises at least one of: a working status synchronisation operation or a resource status synchronisation operation; and sending, a request for the synchronisation operation to a user plane (UP) entity, wherein the request carries configuration information about the content to be counted, the object and the reporting policy for the synchronisation operation”
12.	Claim 23, recites, “A network element, comprising: a transceiver, a memory and a processor; wherein the processor is connected to the transceiver and the memory separately, and configured to control information transceiving of the transceiver and information storage of the memory by executing computer-executable instructions and to implement the synchronisation method of claim 1”. It’s recommended to change it to,
”to perform the steps of: determining, content to be counted, an object and a reporting policy for performing a synchronisation operation, wherein the synchronisation operation comprises at least one of: a working status synchronisation operation or a resource status synchronisation operation; and sending, a request for the synchronisation operation to a user plane (UP) entity, wherein the request carries configuration information about the content to be counted, the object and the reporting policy for the synchronisation operation 


CLAIM INTERPRETATION

13.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

14.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a first determining module” and “a first sending module “in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (See FIG. 8 & PARA. 0208-0211) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
16.	Claims 1-3, 8-9, 11-12, 15-16, 20 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over by 3GPP et al. (hereinafter referred as 3GPP) NPL Document, “Interface between the control plane and the user plane of EPC nodes” France, 19 June 2017 (as disclosed in the IDS), in view of Lei et al. (hereinafter refereed as Lei), Chinese Patent Application No. CN 101547403, 09-30-2009 A.
Regarding claims 1 & 22:  3GPP discloses a method comprising:
(See FIG. 4.1-1; Control Plane (CP) Function), content to be counted (corresponds to traffic data volume), an object and a reporting policy (corresponds to reporting triggering) for performing a synchronisation operation (Corresponds to Session contexts) (See Section 5.2.1 & 5.2.1; the CP function measures the network resources usage in terms of traffic data volume, duration and events. The CP function also controls the packet processing in the UP function by establishing, modifying or deleting Sx Session contexts) In addition, the CP function provide reporting triggers), wherein the synchronisation operation comprises at least one of: a working status synchronisation operation or a resource status synchronisation operation (See Section 5.2.1; the Sx session context corresponds to an individual PDN connection); and
 sending, by the CP entity, a request for the synchronisation operation to a user plane (UP) entity (See FIG. 4.1-1; User Plane (UP) Function), (See Section 5.2.2.2; the CP function to request the UP function to generate a usage report ).
3GPP does not explicitly disclose synchronization operation and wherein the request carries configuration information about the content to be counted, the object and the reporting policy for the synchronisation operation.
However, Lei from the same field of endeavor discloses a non-transitory computer-readable storage medium (See FIG. 10 includes a storage), which is configured to store computer-executable instructions, wherein the computer-executable instructions are used for executing the synchronisation to perform:  
synchronization operation and wherein the request carries configuration information about the content to be counted, the object and the reporting policy for the synchronisation operation (See FIG. 6 (i.e., S603-S605 and related paragraphs; Each DRNC sends a lur synchronization setup request to an SRNC. The SRN carries information such as a physical resource configuration information and RLC/MAC layer parameters in a lur synchronization setup response. The DRNC configures according to the received time synchronization information).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include synchronization operation and wherein the request carries configuration information about the content to be counted, the object and the reporting policy for the synchronisation operation as taught by Lei in the system of 3GPP to synchronize between a radio network controllers (See abstract; lines 2-3).
Regarding claim 2:  the combination of 3GPP and Lei disclose a method/ a synchronization apparatus.
Furthermore, 3GPP discloses a method/ a synchronization apparatus, wherein in determining, by the CP entity, the content to be counted, the object and the reporting policy for performing the synchronisation operation, an action type of the synchronisation operation is further determined, wherein the action type of the synchronisation operation comprises at least one of: setup and start, modification and reconfiguration, or deletion and stop; and in sending, by the CP entity, the request for the synchronisation operation to the UP entity, the request further carries configuration information about the action type (See Section 5.2.1; establishing modifying or deleting Sx session context). 
Regarding claim 3:  the combination of 3GPP and Lei disclose a method/ a synchronization apparatus.
Furthermore, 3GPP discloses a method/ a synchronization apparatus, wherein after sending, by the CP entity, the request for the synchronisation operation to the UP entity, the (See Section 6.2.6.2.2 & 6.3.3.3; the UP function sends the Sx session modification response message with either a rejection cause value or an acceptance cause value. If the request is accepted, the UP function sends an Sx association setup response with a successful cause including available user plane resource, e.g., IP address or F-TEID range).
Regarding claim 8:  the combination of 3GPP and Lei disclose a method/ a synchronization apparatus.
Furthermore, 3GPP discloses a method/ a synchronization apparatus, wherein the object for performing the synchronisation operation comprises at least one of: one or more DRBs, one or more PDU sessions, a UE, a plurality groups of UE or a processing unit of a designated UP entity (See Section 5.3.3.2; PDU session).
Regarding claim 9:  the combination of 3GPP and Lei disclose a method/ a synchronization apparatus.
Furthermore, 3GPP discloses a method/ a synchronization apparatus, wherein the reporting policy comprises at least one of: designated event trigger reporting, time period trigger reporting or periodic reporting triggered by a designated event (See Section 5.2.1 & 5.2.1; the CP function measures the network resources usage in terms of traffic data volume, duration and events. The CP function also controls the packet processing in the UP function by establishing, modifying or deleting Sx Session contexts) In addition, the CP function provide reporting triggers).
Regarding claims 11 & 20:  3GPP discloses a method/ a synchronisation apparatus:
 receiving, by an user plane (UP) entity, a request for a synchronisation operation sent by a control plane (CP) entity See FIG. 4.1-1; User Plane (UP) Function), (See Section 5.2.2.2; the UP function receive a  request from DP function to generate a usage report ), 
wherein the synchronisation operation (corresponds to session context) comprises at least one of: a working status synchronisation operation or a resource status synchronisation operation (See Section 5.2.1; the Sx session context corresponds to an individual PDN connection); and 
determining, by the UP entity, acceptance or rejection of the request and the configuration information in the request and sending a response to the synchronisation operation to the CP entity (See Section 5.2.2.3; the UL function perform the network resource usage measurement and shall report in a usage report the network resources usage measurements to the CP function), wherein the response carries feedback information about accepting or rejecting the request, and in response to determining that the request is accepted, the response further carries feedback information about accepting all or part of the configuration information carried in the request (See Section 6.2.6.2.2 & 6.3.3.3; the UP function sends the Sx session modification response message with either a rejection cause value or an acceptance cause value. If the request is accepted, the UP function sends an Sx association setup response with a successful cause including available user plane resource, e.g., IP address or F-TEID range).

However, Lei from the same field of endeavor discloses a synchronisation apparatus (See FIG. 10; DRNC), comprising a processor (See FIG. 10 includes a sub-processor) and a memory (See FIG. 10 includes a storage) for storing executable instructions that when executed by the processor cause the processor to perform:
synchronization operation, wherein the request carries configuration information about content to be counted, an object and a reporting policy for the synchronisation operation (See FIG. 6 (i.e., S603-S605 and related paragraphs; Each DRNC sends a lur synchronization setup request to an SRNC. The SRN carries information such as a physical resource configuration information and RLC/MAC layer parameters in a lur synchronization setup response. The DRNC configures according to the received time synchronization information).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include synchronization operation, wherein the request carries configuration information about content to be counted, an object and a reporting policy for the synchronisation operation as taught by Lei in the system of 3GPP to synchronize between a radio network controllers (See abstract; lines 2-3).
Regarding claim 12:  the combination of 3GPP and Lei disclose a method/ a synchronization apparatus.
Furthermore, 3GPP discloses a method/ a synchronization apparatus, wherein the request further carries configuration information about an action type of the synchronisation operation, and the action type of the synchronisation operation comprises at least one of: setup and start, (See Section 5.2.1; establishing modifying or deleting Sx session context).
Regarding claim 15:  the combination of 3GPP and Lei disclose a method/ a synchronization apparatus.
Furthermore, 3GPP discloses a method/ a synchronization apparatus, wherein the object for performing the synchronisation operation comprises at least one of: one or more DRBs, one or more PDU sessions, a UE, a plurality groups of UE or a processing unit of a designated UP entity (See Section 5.3.3.2; PDU session).
Regarding claim 16:  the combination of 3GPP and Lei disclose a method/ a synchronization apparatus.
Furthermore, 3GPP discloses a method/ a synchronization apparatus, wherein the reporting policy comprises at least one of: designated event trigger reporting, time period trigger reporting or periodic reporting triggered by a designated event (See Section 5.2.1 & 5.2.1; the CP function measures the network resources usage in terms of traffic data volume, duration and events. The CP function also controls the packet processing in the UP function by establishing, modifying or deleting Sx Session contexts) In addition, the CP function provide reporting triggers)
Regarding claim 23:  network element, comprising: 
receiving, by an user plane (UP) entity, a request for a synchronisation operation sent by a control plane (CP) entity See FIG. 4.1-1; User Plane (UP) Function), (See Section 5.2.2.2; the UP function receive a  request from DP function to generate a usage report ), 
wherein the synchronisation operation (corresponds to session context) comprises at least one of: a working status synchronisation operation or a resource status synchronisation (See Section 5.2.1; the Sx session context corresponds to an individual PDN connection); and 
determining, by the UP entity, acceptance or rejection of the request and the configuration information in the request and sending a response to the synchronisation operation to the CP entity (See Section 5.2.2.3; the UL function perform the network resource usage measurement and shall report in a usage report the network resources usage measurements to the CP function), wherein the response carries feedback information about accepting or rejecting the request, and in response to determining that the request is accepted, the response further carries feedback information about accepting all or part of the configuration information carried in the request (See Section 6.2.6.2.2 & 6.3.3.3; the UP function sends the Sx session modification response message with either a rejection cause value or an acceptance cause value. If the request is accepted, the UP function sends an Sx association setup response with a successful cause including available user plane resource, e.g., IP address or F-TEID range).
3GPP does not explicitly disclose synchronization operation, wherein the request carries configuration information about content to be counted, an object and a reporting policy for the synchronisation operation.
However, Lei from the same field of endeavor discloses a transceiver (See FIG. 10; DRNC includes a transceiver), a memory and a processor (See FIG. 10 includes a storage and a sub-processor); wherein the processor is connected to the transceiver and the memory separately, and configured to control information transceiving of the transceiver and information storage of the memory by executing computer-executable instructions and to implement the synchronisation synchronization operation, wherein the request carries configuration information about content to be counted, an object and a reporting policy for the synchronisation operation (See FIG. 6 (i.e., S603-S605 and related paragraphs; Each DRNC sends a lur synchronization setup request to an SRNC. The SRN carries information such as a physical resource configuration information and RLC/MAC layer parameters in a lur synchronization setup response. The DRNC configures according to the received time synchronization information).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include synchronization operation, wherein the request carries configuration information about content to be counted, an object and a reporting policy for the synchronisation operation as taught by Lei in the system of 3GPP to synchronize between a radio network controllers (See abstract; lines 2-3).

Allowable Subject Matter
17.	Claims 4-7, 10 & 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
18.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Raleigh et al. 2015/0143456 A1 (Title: End user device that secures an association of application to service policy with an application certificate check) (See FIG. 1, Para. 0002 & 0078-0079).
B.	Green et al. 2017/0331577 A1 (Title: End user device that secures an association of application to service policy with an application certificate check) (See FIG. 1, Para. 0145-0146 & 0157).
C.	Anand et al. 2020/0252980 A1 (Title: Link establishment between a radio equipment controller and radio equipment in a front haul network) (See abstract, Para. 0014-0019 & 0116-0117).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469